Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
DETAILED ACTION
Claim Rejections - 35 USC § 112
A. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of Enablement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art to practice it without an undue amount of experimentation.  
      
    Regarding claims [1, 9, and 16], the specification does not disclose enough information for one of ordinary skill in the art to “wherein the first memory subsystem is inaccessible to the primary processing subsystem” without undue experimentation to practice the full scope of the claim. 

       The state of the art at the time of filing shows the processing system 204 including the first and secondary processing subsystem as illustrated in Fig.2 is coupled to the SPI memory subsystem 210 and the secondary processing subsystem retrieves the code from the SPI memory subsystem 210, i.e the secondary processing system is able to access the SPI memory subsystem.
However the specification does not disclose the SPI memory subsystem is inaccessible by the first/ primary processing subsystem. Specifically the specification does not provide enough information on how the first/ primary processing  subsystem is not accessing the SPI memory subsystem, when the processing system including the first and second processing subsystems are  coupled to the SPI memory subsystem.
      Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim 1. Thus claim [1, 9, and 16] are not enabled by the disclosure.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne et al. (U.S Patent Application Publication 2016/0063255; hereinafter “Jeansonne”; Reference cited as prior art in previous office action). In view of Kim et al. (U.S Patent Application Publication 2007/0277027; hereinafter “Kim”)
Regarding claims 1, 9, 16, Jeansonne discloses an early boot debug system, comprising: 
A first memory subsystem that includes boot instructions [“The primary non-volatile memory 204 can store system firmware 207, which can include BIOS code. The system firmware 207 can include EC firmware 208 that is for execution by the embedded controller 202, and a boot block 210 that is to be executed by the processor 206.”, 0021]; and 
a processing system that is coupled to the first memory subsystem [“...The primary non-volatile memory 204 is a shared non-volatile memory that it is accessible by multiple entities, including the embedded controller 202 and at least one other entity (including the processor 206)... “, 0017; Fig.2;] and that includes
 a primary processing subsystem [“...Processor 206...” 0017; Fig.2] and
a secondary processing subsystem that is coupled to the primary processing subsystem and the first memory subsystem via a bus, [ “The primary non-volatile memory 204 is a shared non-volatile memory that it is accessible by multiple entities, including the embedded controller 202 and at least one other entity (including the processor 206). The secondary non-volatile memory 216 is accessible by the embedded controller 202, but is inaccessible to the processor 206...” 0017, “...The embedded controller 202 can be implemented with a microcontroller...” 0026; Fig.2; (i.e the Embedded controller is the second processing subsystem coupled to the processor 206, the primary non-volatile memory and the secondary non-volatile memory. The second non-volatile memory corresponds to the second memory subsystem)], and that is [“Embedded controller 202”, Fig.2] is configured to
copy the boot instructions from the first memory subsystem to the second memory subsystem [“Copying of the system firmware and system data to the secondary non-volatile memory 216 can be performed by the embedded controller 202...” 0030];
execute the boot instructions from the second memory subsystem during a boot operation[ “During system startup, the boot loader is loaded from the ROM to execute in the embedded controller 202 to retrieve EC firmware from the secondary or primary non-volatile memory 216 or 204 into a random access memory (RAM) of the embedded controller 202”, 0103; 0095];
detect a first event during the execution of the boot instructions and, in response, generate first event information [0094;” the embedded controller 202 can first attempt to use the EC firmware 230 in the secondary non-volatile memory 216 during a restart of the computing system 200.If the embedded controller 202 is unable to start the system using either of the EC firmware 230 or the EC firmware 208, then an error has occurred since the EC firmware cannot be loaded into the embedded controller 202 for execution, which is likely due to compromise of both the EC firmware 230 and the EC firmware 208. Event data can be added to the audit log 246 to reflect this event”, 0095];   and 
store the first event information in the second memory subsystem [“Event data can be added to the audit log 246 in the secondary non-volatile memory 216 in response to various events. The adding of event data to the audit log 246 can be controlled by the embedded controller 202… ”, 0041; 0045 Fig.2].

 However Jeansonne does not expressly disclose wherein the first memory subsystem is inaccessible to the primary processing subsystem; a secondary processing subsystem that includes a secondary memory subsystem, copy during boot operations the boot instructions from the first memory subsystem to the second memory subsystem

In the same field of endeavor (e.g.  Transferring the boot code from an external storage device to an internal memory and reducing the boot time), Kim teaches,
wherein the first memory subsystem [ “Memory card 220 comprises a slave card controller 221 and a non-volatile memory 222 such as a NAND flash memory.”, 0047; Fig.3] is inaccessible to the primary processing subsystem[“Application processor 210 comprises a CPU 211, a POR circuit 213, a state machine 214 comprising a static random access memory (SRAM) 215, a host card controller 216,”, 0038; “Booting method setting unit 4103 comprises a circuit adapted to select a booting path from among booting paths passing through controllers 4106, 4109, and 4112.  In other words, booting method setting unit 4103 can determine whether boot code and/or boot data is loaded into application processor 410 via data paths 450, 440, or 430”, 0073; 0076; ( i.e the memory card is inaccessible to the primary processing subsystem / CPU and accessible to the host controller through a dedicated boot path)] ; 

a secondary processing subsystem, that includes a secondary memory subsystem [“Host card controller 216 is initialized by state machine 214 and transfers the boot code to SRAM 215. “, 0046; Fig.3; Controller 4112 is a host card controller adapted to manage interface protocols used by the respective interfaces..” 0072]; 

Copy during boot operations the boot instructions from the first memory subsystem to the second memory subsystem [“The devices are adapted 
to interact with the external memory cards, and the external memory cards include boot memories adapted to store boot code to be accessed during booting operations of the respective devices”, 0024;   “The boot code stored in memory card 220 is copied into SRAM 215 under the control of state machine 214 when initial power is applied to system 200..”, 0048; 0075; “ Where any of state machines 4104, 4107, or 4110 is activated, the boot code is fetched through a corresponding data path and stored in a corresponding SRAM among SRAMs 4105, 4108, and 4111.”, 0076]. 

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jeansonne with Kim. Kim’s teaching of copying the boot code from the memory card to SRAM via a dedicated data path will substantially improve Jeansonne’s system to reduce the time required for the booting operation [0063] and eliminate the need of boot memory [0048].

Regarding claims 2, 10, 17, Jeansonne wherein the secondary processing subsystem is configured to: 
determine that the second memory subsystem is full[ 0087; “Once the embedded controller 202 reaches the end of the second sector 304, all of the entries 308 in the first sector would have been marked with the state indicating that the entries 308 are to be erased. At this point, the embedded controller 202 can send a command to erase the first sector 302 of the secondary non-volatile memory 216. The first sector 302 can then be used to add new event data”, 0088]; and 
overwrite a second event information that was previously stored in the second memory subsystem with the first event information [“the audit log 246 can be implemented as a wrap-around buffer. Thus, when an end of the audit log 246 is reached (end of the second sector 304 is reached), the audit log 246 can wrap around to the beginning of the first sector 302 to insert the next event data into the first entry 308 of the first sector 302. … since performing the wrapping would lead to overwriting older event data in the audit log 246. For example, a policy can specify that adding of event data is to pause when the end of the buffer is reached, until the older event data to be overwritten has been saved elsewhere.”, 0089].  

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne  in view of Kim as applied to claims 1, 9 further in view of  Bent et al. (U.S Patent Application Publication 2017/0078169; hereinafter “Bent”)
Regarding claims 3, 11, Jeansonne discloses, 
determine the first event information, an available space in the second memory subsystem [“...A sector of the audit log 246 can be the size of a block of the flash memory device that can be erased”, 0082-0083; “Once the embedded controller 202 reaches the end of the second sector 304, all of the entries 308 in the first sector would have been marked with the state indicating that the entries 308 are to be erased. At this point, the embedded controller 202 can send a command to erase the first sector 302 of the secondary non-volatile memory 216. The first sector 302 can then be used to add new event data. “, 0088; “...the audit log 246 as a wrap-around buffer addresses the issue of there being a finite amount of storage space available to store the audit log..”, 0089; ( i.e determining the available storage space  and the size of the event information entries) ]; 
However Jeansonne, Kim, does not expressly disclose determine the first event information is larger than an available space in the second memory subsystem, compress the first event information prior to the storing the first event information in the second memory subsystem.
In the same field of endeavor (e.g. adaptive event-management in resource constrained environments), Bent teaches,
determine the first event information is larger than an available space in the second memory subsystem [“A sensing and estimation engine may be operable to execute on the processor and further operable to determine storage constraints of the storage device based on the amount of storage needed to store the discrete events, the remaining storage on the storage device, and the network connection pattern.  The sensing and estimation engine may be further operable to initiate compacting of the event logs by progressively summarizing the discrete events on dynamically adjusted segments of the sessions.”, 0008; “if it is determined that there are severe resource-constraints on storage, the system and/or method may satisfy the compaction requirements in real-time as events are generated. “, 0031;( i.e determining the amount of storage required to store the event and if the storage space is not sufficient compacting the events. Hence determining the event information is larger than the storage space)];
compress the first event information prior to the storing the first event information in the second memory subsystem[“Given a dynamic segment s.sub.i 116, with event log E, an Event Summarizer 118 in one embodiment applies one of the following functions to progressively compact the event data.  This process iterates until the requisite compaction is achieved”, 0037; “This function retains the temporal and/or spatial information about the segment boundaries.  This function saves space by reducing the size of each event through loss of time-stamp information.” 0039;” a compacted segment of content is shown at 120.  For instance, an s.sub.i, segment shown at 116 may include 6 events shown at 122.  The segment s.sub.i is compacted to include 2 events as shown at 120.  The compacted segments are stored in storage 124, e.g., a storage device that stores event logs”, 0042; 0063-0064; (i.e. compacting/ compressing the event data based on the storage space constraints)].

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jeansonne in view of Kim with Bent. Bent’s teaching of compacting the event logs in a resource constrained environment will substantially improve Jeansonne in view of Kim’s system to prevent loss of older events by compacting the event logs before the memory subsystem runs out of space.
Claims 4, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Kim as applied to claims 1, 9, 16 further in view of  Minja (U.S Patent Application Publication 2020/0192779)

Regarding claim 4, 12, 18, Jeansonne discloses,
detect a second event during the execution of the boot instructions and, in response, generate a second event information [“the embedded controller adds (at 104) event data corresponding to the event to an entry of the audit log. Event data can also be added to the audit log in response to other types of events, as further described below.” 0015; 0073;”...new event data...” 0086] and  
determine the second memory subsystem is full [0087-0089]. 
However Jeansonne, Kim does not expressly disclose determine the second memory subsystem is full and, in response, store the second event information in the first memory subsystem.
 In the same field of endeavor (e.g. management of even-log information associated with memory sub-system) Minja teaches 
determine the second memory subsystem is full  and, in response, store the second event information in the first memory subsystem[ “ store certain event log entries (e.g., a first set of log entries identified as including important event information) to a first storage location that is not subject to the wrapping process (e.g., a non-wrapped event log).  According to this approach, upon reaching a capacity of the first storage location, subsequent event log entries are stored in a separate storage location (e.g., a second storage location) that is subject to a wrapping process (e.g., a wrapped event log).”, 0014; 0025].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jeansonne in view of Kim with Minja. Minja’s teaching of  an event log management system to summarize the log entries of a first storage location that is subject to a wrapping process to a different storage location not subject to wrapping process will substantially improve Jeansonne in view of Kim ’s system to preserve event information representative of the history and operation of the memory sub-system , the preservation of the additional event information and protection against wrapping of the information results in a more robust historical representation of the memory sub-system's performance for use in debugging and identifying design improvements[0028].
Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Kim as applied to claims 1, 9, 16 further in view of Fang (U.S Patent Application Publication 2016/0155476)
Regarding claim 5, Jeansonne discloses,  
a remote access controller that is coupled to the processing system [“The system data 240 can also include configuration data of a network controller of the computing system.  The network controller can be used to communicate over a network according to a network protocol, such as an Ethernet protocol (e.g. Gigabit Ethernet protocol or other type of Ethernet protocol), or another type of protocol. … the network controller that can be part of the computing system.  The programmable settings are read by the network controller upon deassertion of a bus reset signal on a bus to which the network controller is connected.” 0032];  
and that includes a third memory subsystem [“The storage medium or media can be located either in the machine running the machine-readable instructions, or located at a remote site”, 0117], wherein the secondary processing subsystem is configured to [“Embedded controller 202”, Fig.2]: 
detect a second event during the execution of the boot instructions and, in response, generate a second event information [“the embedded controller adds (at 104) event data corresponding to the event to an entry of the audit log. Event data can also be added to the audit log in response to other types of events, as further described below.” 0015; 0073;”...new event data...” 0086]; 
determine the second memory subsystem is full [0087-0089]
 However Jeansonne, Kim does not expressly disclose store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem.  
In the same field of endeavor (e.g. storing event data in a storage server upon detecting insufficient memory capacity by implementing a combined structure of an event data recorder and the communication network module), Fang teaches,
store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem[ “ [“together, in some embodiments, the micro-control unit 200 of the event data recorder 100 with the communication module of the present invention has a function of determining storage capacity of the memory unit 400.  When the micro-control unit 200 determines that the memory unit 400 cannot store the image record because of an insufficient or damaged memory space or other factors, the image record and the position information not stored yet are uploaded into the storage server 210 of the cloud network through the network connection established by the communication module 700 (S303 and S304), thereby avoiding the loss of an important image record because of the loss of the function of the memory unit 400. “, 0023; (i.e storing the event information in a storage server connected of the cloud network)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jeansonne in view of Kim with Fang. Fang’s teaching of an event data recorder combined with a communication network device will substantially improve Jeansonne in view of Kim’s system by providing a safe and stable backup storage space when the secondary memory subsystem does not have sufficient space or damaged [0009].
  Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne in view of Kim as applied to claims 1, 9 further in view of Rothman et.al. (U.S Patent Application Publication 2005/0060526; hereinafter “Rothman”)
Regarding claim 8, Jeansonne discloses provide, to the primary processing subsystem when the boot instructions have completed [“...If the boot block 210 confirms the integrity of the BIOS code, then the boot block 210 can pass control to the main portion of the BIOS code for initiating the remaining operations associated with the BIOS code”, 0024- 0025; “The processor 206 is used for executing the OS, application code, and other code in the system 200..”, 0026 , a pointer to a memory location of the first event information in the second memory subsystem[ “Each sector 302 or 304 includes a pointer storage portion 306 and multiple entries 308 to store event data (there can be N entries in each sector, where N.gtoreq.2).  The pointer storage portion 306 contains a pointer to a most recent entry of the audit log 246.  For example, the pointer storage portion 306 can be in the form of a bitmap that has multiple bits, where each of the bits correspond to a different one of the entries 308.  The embedded controller 202 adds event data to the entries 308 in sequence.  For example, first event data is added to a first entry 308, a subsequent event data is added to a second entry 308, and so forth”, 0083; “he pointer to point to one of the entries to which event data was most recently added”, claim 9] ; and 
pass control of the boot operation to the primary processing subsystem [“by disabling the interface to the embedded controller 202 after the boot block 210 passes control to the remaining portion of the system firmware 207, protection is provided against tampering with the content of the audit log 246 by malware or other code running on the processor 206;(i.e passing the control to the Primary processor)] 
 Further Jeansonne discloses a display [“...The PCH can include various functions, including a display interface to a graphics subsystem,” 0033]
However Jeansonne, Kim does not expressly disclose, wherein the primary processing subsystem is configured to: 
receive a request to display the first event information; retrieve, using the pointer, the first event information from the memory location; and provide the first event information for display on a display device coupled to the processing system.  
In the same field of endeavor (e.g. bridging information from the pre-boot environment to the operating system run time environment), Rothman teaches 
 
 wherein the primary processing subsystem is configured to [“processor 312 “, Fig.4]: 
receive a request to display the first event information [“users may wish to view the log to determine if there are any problems with the system.” 0005; 0017; “...Once the events are available to the OS, they can be displayed, reported, saved, or transmitted, as desired by the user”, 0026]
 retrieve, using the pointer, the first event information from the memory location; and provide the first event information for display on a display device coupled to the processing system [ “When initialization is complete, the variety of data collected during event logging is copied to a portion of memory accessible by the operating system (OS), in block 612.  In one embodiment, the logging repository of data is registered with the EFI Configuration Table 620.  The configuration table serves as a bucket of globally unique identifier (GUID)/pointer pairs, pointing to the data.  A runtime buffer may be established to which the configuration table will have a pointer.  The OS is then launched.  The OS uses the pointers in the configuration table to retrieve the data”, 0015-0016;” It is determined whether the event log is to be displayed in decision block 626.  If not, system operation continues with runtime, as usual, in block 630.  If so, then the event data is displayed in block 628, for perusal by the user... the XML pages are loaded and displayed 640 with a browser..”, 0017; Fig.1B; Fig.5].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jeansonne in view of Kim with Rothman. Rothman’s teaching of exporting the pre-boot data to the runtime environment by copying to a portion of memory accessible by the operating system will substantially improve Jeansonne in view of Kim’s system to monitor and view the event logs as XML pages displayed with a browser in the run-time environment [0017].
   
Allowable Subject Matter
   Claim 6, 7, 14, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

       

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   Chudgar et al., U.S Patent Application Publication 2014/0237223, teaches booting from external media in a system on a chip environment. 
   Duron et al., U.S Patent Application Publication 2007/0192578, teaches data processing system and in particular to a computer implemented method, data processing system, computer usable program code, and apparatus to enhance computer boot time in a data processing system.

       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAYATHRI SAMPATH/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187